Citation Nr: 0832229	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  03-19 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE


Eligibility for payment of attorney fees from past-due 
benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from July 1965 to 
June 1977.  He also served in the Army National Guard, 
including periods of active duty for training from 
November 1962 to May 1963, and in August 1993.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  
In that decision the RO determined that the veteran's former 
attorney was entitled to 20 percent of past due benefits paid 
as a result of the December 2002 rating decision granting the 
veteran a total rating based on individual unemployability 
due to service-connected disability (TDIU), effective 
November 12, 1997.  The veteran disagreed with the RO 
decision and perfected his appeal to the Board.  In a 
decision dated in February 2005, the Board concluded that the 
criteria for the payment of attorney fees from past-due 
benefits based on the award of TDIU were not met.  The 
veteran's former attorney appealed to the United States Court 
of Appeals for Veterans Claims (Court).  

In a Memorandum Decision dated in October 2007, the Court set 
aside the Board's February 2005 decision and remanded the 
matter for further proceedings in accordance with its 
decision.  In letters dated in May 2008, the Board notified 
the veteran and his former attorney that the case had been 
received by the Board following the issuance of the Court's 
remand decision and notified each of the opportunity to 
submit additional argument and/or evidence to the Board.  In 
June 2008, the Board received a response from the veteran 
stating he has nothing else to submit.  In August 2008, the 
veteran's former attorney submitted a letter in which he 
presented argument.  With that letter he submitted a copy of 
a statement he reports he received from the veteran in 
September 2001.  As will be explained in the decision below, 
the only evidence that is relevant to the Board's current 
decision is that which was before it at the time of its 
July 2000 decision, and the later dated September 2001 
message has no bearing on the matter before the Board.  


FINDINGS OF FACT

1.  In a July 2000 decision, the Board denied service 
connection for an upper back disability, a low back 
disability, and a rating in excess of 20 percent for the 
veteran's right knee disability.  

2.  The veteran appealed the Board's decision to the Court, 
and in November 2000, the veteran retained the attorney to 
represent him in connection with his appeal to the Court and 
before VA; the fee agreement provided that 20 percent of 
past-due benefits were to be paid by VA to the veteran's 
attorney.  

3.  In March 2001, the Court vacated the Board's July 2000 
decision denying service connection for upper back 
disability, service connection for low back disability, and a 
rating in excess of 20 percent for the veteran's right knee 
disability; the Court remanded the matter to the Board.  

4.  In a September 2002 decision, the Board granted service 
connection for upper and lower back disorders and denied a 
rating in excess of 20 percent for the veteran's right knee 
disability.  

5.  In an October 2002 rating decision, the RO implemented 
the Board's decision. The RO granted service connection for 
cervical spine disability and assigned a 30 percent rating 
effective November 12, 1997, and the RO granted service 
connection for lumbar spine disability and assigned 
a 20 percent rating effective May 23, 1997.  With 
consideration all the veteran's service-connected 
disabilities, including a 30 percent rating for the veteran's 
status post-operative cataract of the right eye, the combined 
disability rating was 70 percent effective from 
November 12, 1997.  

6.  In November 2002, the veteran submitted an Application 
for Increased Compensation Based on Unemployability, VA Form 
21-8940.  

7.  In a December 6, 2002, rating decision, the RO granted 
TDIU, effective November 12, 1997.  

8.  The issue of entitlement to TDIU was reasonably raised by 
the evidence of record at the time of the veteran's 
November 12, 1997, claim of entitlement to service connection 
for upper back disability, and entitlement to TDIU was an 
underlying issue in the Board's July 2000 decision that 
denied service connection for upper back disability and 
service connection for lower back disability and denied an 
increased rating for the veteran's service-connected right 
knee disability.  


CONCLUSION OF LAW

The requirements for payment of attorney fees from past-due 
benefits by VA pursuant to the terms of the November 20,2000, 
attorney fee agreement, for the receipt of compensation for 
TDIU, for the period from November 12, 1997, to 
December 6, 2002, have been met.  38 U.S.C.A. 
§ 5904(d)(2)(A)(i) (West 2002); 38 C.F.R. § 20.609 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that under the Veterans Benefits, 
Health Care, and Information Technology Act of 2006, Pub. L. 
No. 109-461, the law governing payment of attorney fees was 
amended in several respects, and, in addition, regulatory 
criteria pertaining to VA fee agreements were revised 
effective June 23, 2008.  See 73 Fed. Reg. 29852-29880 (May 
22, 2008).  Given that the attorney representation in the 
instant case occurred entirely before the June 20, 2007, 
effective date of the statutory amendments and the 
June 23, 2008, implementation of regulatory changes, the old 
statutory and regulatory provisions pertaining to payment of 
attorney fees from past due benefits apply.  

An attorney fee dispute is not a "claim" for disability 
compensation benefits.  The Court has held that VA's duties 
to notify and assist do not apply to cases where, as here, 
the applicant is not seeking benefits under Chapter 51 of 
Title 38 of the United States Code, but rather, is seeking a 
decision regarding how benefits will be distributed under 
another Chapter, i.e., Chapter 59.  See Sims v. Nicholson, 19 
Vet. App. 453, 456 (2006).  

This matter came to the Board from a February 2003 RO 
decision in which the RO determined that the veteran's former 
attorney was entitled to 20 percent of past due benefits paid 
to the veteran as a result of a December 2002 rating decision 
granting the veteran a total rating based on individual 
unemployability due to service-connected disability (TDIU), 
effective November 12, 1997.  In letters dated in 
February 2003, the RO notified the veteran and his former 
attorney of this decision, stating that the award was 
effective December 1, 1997.  The veteran contends that his 
claim for TDIU constitutes a separate cause for which his 
former attorney is prohibited from charging a fee because 
there has never been a final Board decision that addressed 
entitlement to TDIU.  Further, the veteran asserts that he 
filed the TDIU claim on his own in November 2002, and he 
contends it is a new claim unrelated to his service 
connection claims.  He maintains that the attorney did 
nothing to help with the TDIU claim and has been fairly paid 
in full for his representation.  

Review of the record shows that in May 1997, the veteran 
filed evidence with the RO seeking to reopen a previously 
denied claim for service connection for low back disability.  
In September 1997, he filed a claim for an increased 
evaluation for his service-connected right knee disability, 
and in November 1997, he filed a claim for service connection 
for upper back disability.  The RO subsequently reopened and 
denied the claim for service connection for low back 
disability, denied service connection for upper back 
disability, and granted an increased rating, from 10 percent 
to 20 percent, for the veteran's service-connected right knee 
disability.  The veteran appealed those decisions to the 
Board, and in a decision dated in July 2000, the Board 
determined that new and material evidence had been received 
to reopen the low back disability claim and denied it on the 
merits.  In addition, the Board denied service connection for 
upper back disability and denied an increased rating for the 
right knee disability.  

In November 2000, the veteran retained his former attorney to 
represent him in connection with his appeal to the Court.  Of 
record is a fee agreement dated November 20, 2000, and 
received at the Board on December 3, 2000.  The veteran hired 
the attorney to provide legal service in conjunction with an 
appeal to the Court and in connection with all proceedings 
for benefits before VA.  In exchange for representation, the 
veteran agreed to pay a fee equal to 20 percent of the total 
amount of any past-due benefits awarded by VA.  The agreement 
specified that this contingent fee was to be paid by VA 
directly to the attorney from any past-due benefits awarded 
on the basis of the veteran's claim.  The agreement stated 
the veteran could discharge the attorney at any time.  The 
agreement also stipulated that if the veteran discharged his 
former attorney after he had fully or substantially performed 
or contributed substantially to the results finally obtained 
by the veteran, the veteran would be liable for the payment 
of the fee set forth above.  

In March 2001, the Secretary filed an unopposed motion for 
remand in order to comply with the Veterans Claims Assistance 
Act of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 
(codified in part at 38 U.S.C.A. § 5103), and in an order 
dated in March 2001, the Court granted the remand motion and 
vacated that part of the Board decision that denied (1) 
service connection for an upper back disorder; (2) service 
connection for a low back disorder; and (3) and increased 
disability evaluation for residuals f a right knee injury, 
currently evaluated as 20 percent disabling.  

In a decision dated in September 2002, the Board granted 
service connection for upper and lower back disabilities and 
denied a rating in excess of 20 percent for the veteran's 
right knee disability.  In an October 2002 rating decision, 
the RO implemented the Board's decision.  The RO granted 
service connection for cervical spine disability and assigned 
a 30 percent rating effective November 12, 1997, and at the 
same time the RO granted service connection for lumbar spine 
disability and assigned a 20 percent rating effective 
May 23, 1997.  With consideration of all the veteran's 
service-connected disabilities, including a previously 
assigned 30 percent rating for the veteran's status post-
operative cataract of the right eye, the combined disability 
rating was 70 percent effective from November 12, 1997.  

In November 2002, the veteran filed a VA Form 21-8940, 
Application for Increased Compensation Based on 
Unemployability, and there is no indication that the attorney 
was involved in the filing of the form.  In a 
December 6, 2002, rating decision, the RO granted TDIU, 
effective November 12, 1997.  The RO notified the veteran of 
this decision in January 2003, and later that month the 
veteran terminated the relationship with the attorney.  In 
February 2003, the RO concluded that the attorney was 
eligible to receive 20 percent of the past-due benefits from 
the TDIU award.  In February 2003, the RO notified the 
veteran and his former attorney of this decision, and the 
veteran appealed to the Board.  

As was noted earlier, in its February 2005 decision, the 
Board concluded that the attorney was not eligible to receive 
attorney fees from the past-due benefits from the TDIU award.  
In that decision, the Board relied on the provisions of 
38 U.S.C.A. § 5104(c)(1), which provides that attorney fees 
may be charged only in connection with issues as to which the 
Board has issued a final decision.  The Board found that it 
promulgated no such final decision on the TDIU issue and that 
the issue of entitlement to a TDIU award was not reasonably 
raised in the Board's July 2000 and September 2002 decisions.  

In its October 2007 Memorandum Decision, the Court set aside 
the February 2005 Board decision and remanded the matter for 
readjudication.  In so doing, the Court observed that the 
attorney argues that he is entitled to attorney fees under 
the provisions of 38 U.S.C.A. § 5904(d).  Section 5904(d) 
authorized VA to pay directly to an attorney 20 percent of 
the total amount of any past-due benefits awarded to a 
veteran on the basis of his claim where the veteran and the 
attorney entered into a qualifying fee agreement for 
representation before the Court.  A qualifying fee agreement 
must specify that the total fee payable under the agreement 
(1) may not exceed 20 percent of the past-due benefits, (2) 
is contingent on a favorable resolution of the matter, and 
(3) will be paid directly to the attorney by VA from the 
past-due benefits awarded on the basis of the underlying 
claim.  See 38 U.S.C.A. § 5904(d)(1), (2).  

In its October 2007 Memorandum Decision, the Court stated 
that it views In re Mason, 13 Vet. App. 79 (1999) as 
controlling the disposition of this case.  In this regard, 
the Court noted it had held that when an attorney has filed a 
fee agreement in compliance with the statutory provisions, 
"the Secretary is obligated to pay directly to the 
attorney 20% of the past-due benefits on the basis of the 
claim or application for benefits underlying the issues 
successfully appealed to this Court."  Mason, 13 Vet. App. 
at 86 (emphasis in original).  The Court also pointed out 
that in Mason it had further opined as follows:  

Because the issue of eligibility for TDIU does not 
become relevant until after service connection is 
granted, the issue, if previously raised, is 
inchoate and would remain as an underlying issue 
until a final decision on the question of service 
connection is issued.  Eligibility for direct 
payment of attorneys fees would depend on whether 
the claim underlying the appeal to this Court 
included the TDIU issue.  If eligibility for a TDIU 
rating was reasonably raised by the evidence of 
record as part of the underlying claim for 
disability compensation before VA, then the TDIU 
rating is part of the "initial rating" and, 
pursuant to 38 C.F.R. § 20.609(h)(3)(1), the 
[attorney] would be entitled to payment by the 
Secretary of 20% of such award [citing Norris v. 
West, 12 Vet. App. 413, 420-21 (1999)].  

Mason, 13 Vet. App. at 87.  

In its October 2007 Memorandum Decision, the Court noted the 
veteran's argument that his claim for TDIU was a new claim 
unconnected with the service-connection claims and that the 
attorney deserves no fee for this award.  The Court stated 
that the issue is not what happened after the award of 
service connection, but whether TDIU was raised by the 
evidence before the Board in the decision appealed to the 
Court.  The Court further sated that it is irrelevant that 
the award of TDIU benefits was predicated on the award of 
service connection for the back disabilities, but rather the 
attorney's entitlement to a payment for the TDIU award 
depends on whether the issue was raised by the evidence 
before the Board.  Memorandum Decision at 5.  

In view of the foregoing, the Board must analyze whether the 
attorney's successful representation of the veteran before 
the Court created an entitlement to direct payment by VA of 
20 percent of the past-due benefits on the TDIU award.  
Initially, the Board notes that the Court has pointed out 
that a TDIU rating is based on unemployability caused by one 
or more service-connected disabilities.  Therefore, although 
a claim for service connection of a disability always raises 
the issue of degree of disability, the issue of TDIU must be 
reasonably raised based on the submissions of the claimant or 
the evidence of record.  Mason, 13 Vet. App. at 87, citing 
Norris v. West, 12 Vet. App. 413, 420-21 (1999) (holding that 
a rating-increase claim includes a TDIU claim where veteran 
meets the 38 C.F.R. § 4.16(a) schedular requirements and the 
record on appeal includes evidence of unemployability based 
on a service-connected disability or disabilities).  

On review of the record, the Board observes that the evidence 
of record at the time of the July 2000 Board decision that 
denied the veteran's upper back and low back disability 
service connection claims and denied an increased rating for 
the veteran's right knee disability included a November 1996 
Social Security Administration Decision awarding disability 
benefits and finding the veteran had fibromyalgia and 
arthritis of the spine, which were considered to be 
"severe" under Social Security Regulations.  The decision 
referred to records from VA showing the veteran had received 
treatment for chronic back pain and testimony from the 
veteran's chiropractor, who had treated him since 
January 1996.  Also of record were the VA treatment records 
and letters from the chiropractor, received in December 1996 
and May 1997, stating he had treated the veteran for chronic 
pain in the cervical, thoracic, and lumbar spine, which has 
been present since an injury in the National Guard in 
August 1993.  The claims file also included a VA Form 21-527, 
Income-Net Worth and Employment Statement, received in 
December 1995, in which the veteran stated he had not worked 
since August 1993 when he had lost his job as a welder 
because of his injury in the National Guard.  

The record also included the transcript of a hearing before a 
Hearing Officer at the RO in July 1998.  At the hearing, the 
veteran testified about his spine injury in National Guard 
training in August 1993 when a 250-pund port-a-potty fell on 
him and stated that it was shortly after that that he applied 
for Social Security disability.  He testified that at the 
time of the back injury he was a mechanic working on heavy 
equipment and after the injury he could hardly stand up and 
could not concentrate.  He testified that he had been doing 
general contracting work and when the in-service injury 
happened "everything went" and he had not worked since 
1993.  In addition, the veteran's chiropractor testified that 
the injury increased the veteran's back disability, and the 
chiropractor confirmed that he had testified at the Social 
Security Administration (SSA) hearing that the increase in 
the veteran's back disability with fibromyalgia was the key 
factor in the veteran's disability.  

In addition to the foregoing, the Board notes that the RO 
assigned November 12, 1997, as the effective date for the 
award of TDIU, the same effective date that was assigned for 
service connection for the veteran's cervical spine 
disability and it was as of that date that the veteran met 
the schedular requirements for TDIU under 38 C.F.R. § 4.16.  
The Board notes that the Court has indicated that such a 
situation "implies" that a claim for TDIU was reasonably 
raised at that time.  Mason, 13 Vet. App. at 87.  Further, in 
its December 6, 2002, rating decision, the RO noted that the 
SSA decision established that the veteran was unemployable as 
a result of fibromyalgia and disabilities of the spine.  The 
RO reasoned that although the veteran is not service-
connected for fibromyalgia, he is service-connected for 
disabilities of the cervical and lumbar spine, and said that 
due to the inability to separate overlapping symptomatology, 
it had established entitlement to TDIU.  

Based on the foregoing, the Board finds that the issue of 
TDIU was reasonably raised by the evidence of record at the 
time of the Board's July 2000 decision and entitlement to 
TDIU was an underlying issue in the Board's decision and part 
of the claim underlying the Court's March 2001 remand 
decision.  Consequently, the Board concludes that the 
requirements of 38 U.S.C.A. § 5904(d) and 38 C.F.R. 
§ 20.609(h), for payment of the former attorney's fee by VA 
from past-due benefits relating to the award of TDIU, are 
met.  

Past-due benefits means a nonrecurring payment resulting from 
a benefit, or benefits, granted on appeal or awarded on the 
basis of a claim reopened after a denial by the Board or the 
lump sum payment which represents the total amount of 
recurring cash payments which accrued between the effective 
date of the award, as determined by applicable laws and 
regulations, and the date of the grant of the benefit by the 
agency of original jurisdiction, the Board, or an appellate 
court.  38 C.F.R. § 20.609(h)(3).  In this case, the proper 
amount of the past-due benefits is the lump sum payment 
representing the total amount of recurring cash payments 
stemming from the award of TDIU that accrued between the 
effective date of the award, November 12, 1997, and the date 
of the grant of the benefit by the RO, December 6, 2002.  
Thus, the attorney is entitled to payment of 20 percent of 
the amount of the award for TDIU accrued between those two 
dates.  See 38 C.F.R. § 30.609(h)(3).  Payment of monetary 
benefits based, as here, on an award of TDIU may not be made 
for any period prior to the first day of the calendar month 
following the month in which the award became effective.  See 
38 U.S.C.A. § 5111 (West 2002); 38 C.F.R. § 3.31 (2002).  As 
such, the actual payment of monetary benefits was effective 
from December 1, 1997, as the veteran and his attorney were 
advised by the RO in February 2003.  


ORDER

Eligibility for payment directly by VA to the veteran's 
former attorney is established, and the attorney should be 
paid 20 percent of the veteran's past-due benefits pertaining 
to the award of TDIU from the effective date of 
November 12, 1997, to December 6, 2002.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


